Citation Nr: 0700125	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a panic disorder with mild agoraphobia.

2. Entitlement to an initial rating in excess of 10 percent 
for chronic sinusitis.


REPRESENTATION

Veteran represented by: Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from June 1987 to December 
1996. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2005, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 

The issue of an initial rating in excess of 10 percent for 
chronic sinusitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 14, 2002 to January 14, 2004, the veteran's 
panic disorder with mild agoraphobia was manifested by 
recurrent nightmares; anxiety attacks; an inability to 
tolerate crowded places; and a GAF score from 70 to 80.

2.  From January 15, 2004, the veteran's panic disorder with 
mild agoraphobia is manifested by bi-weekly panic attacks 
triggered by crowds, loud noises, caffeine, alcohol; a 
reduction in activities due to panic attacks; anxiousness; 
nervousness; and a GAF score of 52.  


CONCLUSIONS OF LAW

1. From August 14, 2002 to January 14, 2004, the criteria for 
an initial rating for a panic disorder with mild agoraphobia 
in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.130; Diagnostic Code (DC) 9412 (2006).

2.  From January 15, 2004, the criteria for a 30 percent 
evaluation for a panic disorder with mild agoraphobia have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code (DC) 9412 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice, consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran only received complete VCAA 
notice subsequent to the initial unfavorable AOJ decision.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCAA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given.

The RO provided the veteran with March 2003 and April 2005 
letters, fully notifying the veteran of what is required to 
substantiate his claim.  VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the initial 
service connection claim and the subsequent increased rating 
claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim from August 14, 
2002 to January 14, 2004, no effective date will be assigned 
and there is no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Given the favorable 
outcome for the period from January 15, 2004, there can be no 
possible prejudice to the veteran.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present claim, there are service medical records, private 
treatment records and a VA examination associated with the 
claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the veteran seeks an initial rating in 
excess of 10 percent for a panic disorder with mild 
agoraphobia.  At a May 2005 hearing, the veteran testified 
that he misses anywhere from 80 to 180 work days a year, some 
of it due to panic attacks.  He reported that his panic 
attacks caused him to go to the emergency room two to three 
times last year.  He stated that he has panic attacks twice a 
week, or about five to six times a month.  His last treatment 
was in 2003 or 2004; he is currently not receiving any 
treatment.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered. In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected mood disorder is evaluated 
under 38 C.F.R.  
§ 4.130, Diagnostic Code (DC) 9412.  Ratings are assigned 
according to the manifestation of particular symptoms.

Under DC 9412, a 10 percent evaluation is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; or mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9412 (2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  "DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  GAF scores ranging from 71 
to 80 reflect that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
in the 31 to 40 range indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that 'a veteran need only 
demonstrate that there is "an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

An initial rating in excess of 10 percent from August 14, 
2002 to January 14, 2004

At a July 2002 private examination, the veteran reported 
recurrent nightmares, anxiety attacks, feeling like he was 
choking, and an inability to tolerate crowded places.  He was 
not taking any medications.  He was diagnosed with panic 
disorder without agoraphobia.  His GAF score was from 70 to 
80.

A review of the evidence shows that an initial rating in 
excess of 10 percent is not warranted from August 14, 2002 to 
January 14, 2004.  There is no evidence of occupational or 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to panic attacks.  At the July 2002 examination, 
the veteran did not report missing work or difficulty 
performing his work due to panic attacks.  Additionally, his 
GAF score was between 70 and 80, which is reflective of only 
mild symptoms.  Rather, during this time period the evidence 
shows that the veteran experienced nightmares, anxiety 
attacks and difficulty tolerating crowded places; symptoms 
which are best described by a 10 percent rating.   

The Board recognizes the veteran's belief that the panic 
disorder with mild agoraphobia should be rated higher than 
the current rating.  However, this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence is against an initial 
rating in excess of 10 percent for a panic disorder with mild 
agoraphobia from August 14, 2002 to January 14, 2004.  The 
doctrine of reasonable doubt has been considered, but it does 
not apply as the evidence is not in equipoise.  38 U.S.C.A. 
§ 5107(b).  

A rating in excess of 10 percent from January 15, 2004

At a January 15, 2004, VA examination, the veteran reported 
sweating when he drove because he got nervous and his heart 
raced.  His last bad episodes of panic attacks were right 
before Christmas and on New Year's Eve.  The attacks lasted 
up to fifteen minutes and occurred between two and four times 
a week.  He led a busy life involved with his family but the 
panic attacks interfered with his getting out and enjoying 
himself with his wife and/or children.  He felt he needed to 
be near a hospital because he sometimes rushed to the 
hospital due to the panic attacks.  

Upon examination, there was no impairment of thought process 
or communication, no hallucinations, or inappropriate 
behavior.  The veteran appeared tense and nervous and sat 
forward on the edge of his chair.  His mood was appropriate 
to thought content.  He was not homicidal or suicidal.  He 
was able to maintain basic activities of daily living, and 
was oriented to person, place, time, and situation.  His 
memory was good, but sometimes he would go to another room 
and forget why he went there.  There was no evidence of 
obsessive or ritualistic behavior interfering with routine 
activities.  His speech was goal oriented and logical with 
good tone and rhythm.  He had panic attacks, twice or more a 
week, triggered by crowds, loud noises, caffeine, alcohol, 
and for no reason.  He had curtailed some of his activities 
due to the panic attacks, such as activities with his 
children and leaving town on a trip.  There was no impaired 
impulse control and he was able to abstract and conceptualize 
well.  His comprehension was good, perception was normal, 
coordination was good, and insight and judgment were good.  
The was no evidence of organic brain syndrome or symptoms of 
psychosis.  He had good concentration and was able to stay 
focused on what he was doing.  There was no anhedonia or 
difficulty making decisions. His GAF score was 52  

A review of the evidence shows that a higher 30 percent 
rating is warranted from January 15, 2004.  At the January 
2004 VA examination, the examiner stated that the veteran was 
experiencing panic attacks twice a week and had limited his 
activities with traveling and his children due to his 
condition.  The veteran also testified that he missed time 
from work when he had a panic attack while on the job.  The 
veteran also reported some trouble with his memory.  These 
symptoms are best described as occupational or social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to panic attacks, or a 30 percent disability 
rating.  The veteran's GAF score also decreased in the 
January 2004 VA examination to 52, which is reflective of 
moderate symptoms.  Therefore, a higher 30 percent disability 
rating for a panic disorder with mild agoraphobia is 
warranted from January 15, 2004, the date of examination.

However, a higher 50 percent rating is not warranted.  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In the present case, although the veteran 
reported experiencing panic attacks twice a week, lasting a 
few seconds to 15 minutes, there is no evidence of any of the 
other aforementioned sympoms.  Specifically, the veteran 
continues to work, and has no impaired thinking or judgement.  
Additionally, the veteran maintains good relationships with 
his wife, children and in-laws.  Therefore, a higher 50 
percent rating is not warranted.
  
The Board recognizes the veteran's belief that the panic 
disorder with mild agoraphobia should be rated higher than 
the current rating.  However, this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu, 2 Vet. App. at 492.  

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disability at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized due to the service-connected 
panic disorder with mild agoraphobia.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence is for a 30 percent 
for a panic disorder with mild agoraphobia from January 15, 
2004.  


ORDER

An initial rating in excess of 10 percent from August 14, 
2002 to January 14, 2004 for a panic disorder with mild 
agoraphobia is denied. 

A 30 percent rating from January 15, 2004 for a panic 
disorder with mild agoraphobia is granted. 


REMAND

In the present claim, the veteran claims that the chronic 
sinusitis is worse than contemplated by the 10 percent 
rating.  In support of his claim, the veteran testified at a 
May 2005 hearing that he has crusting and discharge related 
to his sinus condition almost daily, or every other day. He 
claims that he takes steroids and antibiotics for his sinus 
conditions on and off.  

The veteran had a VA examination in January 2004 for his 
chronic sinus condition.
Records show that the veteran had an endoscopic sinus surgery 
in August 2004.  However, there are no surgical records of 
file.  At veteran's May 2005 hearing, he testified that he 
has crusting and discharge daily.  As he has had a surgery 
since his most recent VA examination and claims his symptoms 
have increased, a VA examination is warranted.

Additionally, during the course of this appeal the veteran 
was service-connected for allergic rhinitis.  It is unclear 
from the treatment records which symptoms are related to the 
rhinitis and which are related to the sinusitis. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any surgical records from the 
August 2004 surgery from the Ear, Nose & 
Throat Consultants of Nevada.   

2. After completing #1, the veteran should 
be afforded a VA examination to determine 
the symptoms of his sinusitis.  The claims 
file should be made available to the 
examiner prior to the examination.   
Specifically, the examiner is asked to 
comment if the veteran has three or more 
incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic 
treatment (lasting four to six weeks); or 
three to six non-incapacitating episodes per 
year of sinusitis characterized by 
headaches, pain and purulent discharge or 
crusting.  Additionally, the examiner is 
asked to distinguish which symptoms are 
related to the chronic sinusitis and which 
symptoms are related to the allergic 
rhinitis, if possible.  All medical opinions 
must be accompanied by a complete rationale 
based on sound medical principles.

3. After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the veteran's claim. If the benefit sought 
on appeal remains denied, the veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  He should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


